DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	A Final Rejection was filed 12/09/2021, and a response in the form of remarks was subsequently filed by Applicant on 02/08/2021. In response to the After Final remarks, an Advisory Action dated 03/07/2022 was mailed. 
	On 03/07/2022, Applicant called Examiner to ask for clarification regarding the third paragraph of the Advisory Action (regarding the response to arguments for the rejection of claims 11 and 17). Upon receiving Applicant’s request for clarification on independent claims 11 and 17, Examiner noticed that a section of Applicant’s argument has been inadvertently omitted, specifically the argument regarding the limitation of receiving an identification of the ultrasound probe “from the ultrasound probe.” Examiner acknowledged this missed argument and clarified to Applicant during the phone call that this specific feature of “receiving an identification of the ultrasound imaging probe from the ultrasound probe” is not currently taught or disclosed by the prior art of record for these claims. Accordingly, the rejection of claims 11 and 17 over Takeuchi in view of Savitsky is overcome by this argument, and a new ground of rejection for these claims is made in the present Office Action. 
	Applicant asked for an allowance of claim 8 incorporated into independent claim 1, given that claim 8 recites a similar limitation as described with respect to claims 11 and 17 above (“wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console” lines 1-3 of claim 8). However, Examiner identified a reference that 
	Accordingly, prosecution is being reopened with the present Non-Final Rejection, and a new ground of rejection is made for claims 8, 11, and 17 (among others). 

Status of Claims
Claims 1-3, 6-11, 15-18, and 21-27 were previously pending in the application. 
As of the claims filed 02/08/2022, no claims are amended, newly canceled, or newly added. 
Accordingly, claims 1-3, 6-11, 15-18, and 21-27 are under examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2004/0019270 A1, hereinafter "Takeuchi") in view of Mine et al. (US 2018/0008232 A1, hereinafter "Mine").

Regarding claim 1, Takeuchi discloses an “ultrasonic diagnostic apparatus, ultrasonic probe, and navigation method for acquisition of ultrasonic image” (Title), and further discloses: 
An imaging system ("ultrasonic imaging diagnosis apparatus" Takeuchi: [0005]), comprising: 
an ultrasound imaging probe ("an ultrasonic probe" Takeuchi: [0003]);
a display ("a display portion 28" Takeuchi: [0027]); and
a console electrically interfaced with the ultrasound imaging probe and the display ("ultrasonic diagnosis apparatus 10 comprises an ultrasonic probe 12, …, a display portion 28" Takeuchi: [0027], Fig. 1; [Takeuchi's ultrasonic diagnosis apparatus 10, as shown in Fig. 1, represents a console of the imaging system, and is further shown in Fig. 1 to be electrically interfaced with the probe 12 and the display 
wherein the rendering engine is further configured to visually present ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]) the three-dimensional graphical representation in a spatial orientation of the probe ("detects position information that specifies the position and the posture (orientation) of the ultrasonic probe 12" Takeuchi: [0029]) with respect to a user (“indicating the current position and posture of the ultrasonic probe 12" Takeuchi: [0060]).

    PNG
    media_image1.png
    388
    516
    media_image1.png
    Greyscale


While Examiner finds that Takeuchi discloses the following limitations, as described in Paragraphs [0073]-[0076] and Fig. 8 of Takeuchi, Takeuchi is not being relied upon to teach: 
a three-dimensional graphical representation of a portion of the probe superimposed over a predetermined region of the ultrasound image, 
wherein the three-dimensional graphical representation includes an image plane intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue, visually showing a first portion of the scanned anatomical tissue on a first side of the image plane and a second portion of the scanned anatomical tissue on a second opposing side of the image plane.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image 
a three-dimensional graphical representation of a portion of the probe (“virtual probe G22” as shown in Figs. 10 and 14) superimposed over a predetermined region of the ultrasound image ("image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125]; "display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]), 
wherein the three-dimensional graphical representation ("image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125]) includes an image plane ("image calculation circuitry 16 creates a virtual scan area A1 imitating ultrasonic waves transmitted from the ultrasonic probe 20. The image calculation circuitry 16 superimposes the created virtual scan area A1 at the distal end of the virtual probe G22" Mine: [0125]) intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue ("display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]), visually showing a first portion of the scanned anatomical tissue on a first side of the image plane and a second portion of the scanned anatomical tissue on a second opposing side of the image plane ("FIG. 33 is a view showing a screen on which the map display image superimposed on an atlas image and one of the two-dimensional images arranged in the map display image are displayed" Mine: [0038], Fig. 33; [As shown on the right-hand side panel in Fig. 33, a first portion of the scanned anatomical tissue is shown on a first side of the image plane (towards the positive direction of the x-axis), and a second portion of the scanned anatomical tissue is shown on a second side of the image plane (towards the negative direction of the x-axis).]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

	Regarding claim 2, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 1, as described above. 
	Mine further discloses: 
wherein the console is configured to receive a signal ("communication interface 111 is connected to the position sensor system 30, and receives the position information transmitted from the position detection device 33" Mine: [0086]) indicative of the spatial orientation of the probe from a remote 

Regarding claim 3, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 2, as described above. 
	Mine further discloses: 
wherein the ultrasound probe includes a tracking sensor ("position sensor 32" Mine: [0053], Fig. 1) configured to communicate the probe tracking information ("communication interface 111 is connected to the position sensor system 30, and receives the position information transmitted from the position detection device 33" Mine: [0086]) to the remote probe tracking system (“position sensor system 30” Mine: [0055], Fig. 1).

Regarding claim 6, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 1, as described above. 
	Mine further discloses: 
wherein the rendering engine is configured to update the three-dimensional graphical representation so that the displayed orientation tracks a current orientation ("displays support data in real time in parallel with an ultrasonic image in synchronism with the scan of the ultrasonic probe 20" Mine: [0182]) of the probe as the ultrasound imaging probe is moved ("converts the acquired position information into position coordinates in the atlas coordinate system ... Based on the converted position coordinates, the image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125], Fig. 2).

Regarding claim 7, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 1, as described above. 
	Mine further discloses: 
wherein the rendering engine is configured to at least one of tilt the three-dimensional graphical representation in a plane of the display and rotate the three-dimensional graphical representation in and out of the plane in coordination with moving the ultrasound imaging probe ("the position detection device 33 calculates the position (the position coordinates (x, y, z) and rotation angles (θx, θy, θz) of a scan surface) of the ultrasonic probe 20 in the three-dimensional space" Mine: [0058]) so that the displayed orientation tracks a current orientation of the ultrasound imaging probe as the ultrasound imaging probe is moved ("In synchronism with the movement of the ultrasonic probe 20 by the operator, the display position of the virtual probe G22 and the display position of the virtual scan area A1, which are displayed in the second display region G20, move" Mine: [0131]).

Claims 8 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Mine in view of Richard et al. (US 2017/0095228 A1, hereinafter “Richard”), further in view of Savitsky et al. (US 2014/0170620 A1, hereinafter "Savitsky”).

Regarding claim 8, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi and Mine remains silent on: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console, and further comprising:

a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine, wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model.  
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of the “interchangeable probe connected to a hand-held or portable base unit which contains ultrasound electronics of a complete ultrasound scanning system. An important aspect of the present portable medical scanning system is an interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 
	The combination of Takeuchi, Mine, and Richard is not being relied upon to teach: 
a probe memory configured to store models of different types of ultrasound imaging probes; and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine, wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model.  
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
a probe memory ("memory elements" Savitsky: [0022]) configured to store models of different types of ultrasound imaging probes ("a series of virtual transducer probes 130" Savitsky: [0038]); and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine ("transducer options may be displayed on the display device 106 for the practitioner to select" Savitsky: [0038]), wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]), and the three-dimensional graphical representation includes the model 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 21, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi and Mine remains silent on: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console, wherein the rendering engine presents a model of a probe corresponding to the identified type of the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
wherein the ultrasound imaging probe is configured to transmit information identifying a type of the ultrasound imaging probe to the console ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of the “interchangeable probe connected to a hand-held or portable base unit which contains ultrasound electronics of a complete ultrasound scanning system. An important aspect of the present portable medical scanning system is an interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 
The combination of Takeuchi, Mine, and Richard is not being relied upon to teach:
wherein the rendering engine presents a model of a probe corresponding to the identified type of the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 22, the combination of Takeuchi, Mine, Richard, and Savitsky discloses: 
The imaging system of claim 21, as described above. 
	The combination of Takeuchi and Mine remains silent on: 
wherein the identified type of the ultrasound imaging probe is further displayed with other ultrasound imaging probes.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the identified type of the ultrasound imaging probe is further displayed with other ultrasound imaging probes ([As shown in Figs. 2-4, the identified type of the ultrasound imaging probe (represented by 130d) is displayed with other ultrasound imaging probes (represented by 130a-c).]).


Regarding claim 23, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi and Mine remains silent on: 
wherein the rendering engine presents a model of a probe corresponding to a type of the ultrasound imaging probe identified by the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
a type of the ultrasound imaging probe identified by the ultrasound imaging probe ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]).
interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]).
While Richard has already been cited as teaching a type of the ultrasound imaging probe identified by the ultrasound imaging probe, the combination of Takeuchi, Mine, and Richard is not being relied upon to teach:
wherein the rendering engine presents a model of a probe corresponding to a type of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the rendering engine ("graphics engine should be able to render and display the virtual tools" Savitsky: [0024]) presents a model of a probe corresponding to a type of the ultrasound imaging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 24, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi and Mine remains silent on: 
wherein the rendering engine presents a model of a probe corresponding to a probe identified type of the ultrasound imaging probe.
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
a probe identified type of the ultrasound imaging probe ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]).
interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 
While Richard has already been cited as teaching a probe identified type of the ultrasound imaging probe, as described above, the combination of Takeuchi, Mine, and Richard is not being relied upon to teach:
wherein the rendering engine presents a model of a probe corresponding to a … type of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the rendering engine ("graphics engine should be able to render and display the virtual tools" Savitsky: [0024]) presents a model of a probe corresponding to a … type of the ultrasound imaging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Mine in view of Savitsky, further in view of Richard. 

Regarding claim 25, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi and Mine remains silent on: 
wherein the rendering engine presents a model of a probe corresponding to a type of the ultrasound imaging probe, wherein the type of the ultrasound imaging probe is not identified by a user of the probe.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the rendering engine ("graphics engine should be able to render and display the virtual tools" Savitsky: [0024]) presents a model of a probe corresponding to a type of the ultrasound imaging 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 
The combination of Takeuchi, Mine, and Savitsky is not being relied upon to teach:
wherein the type of the ultrasound imaging probe is not identified by a user of the probe.
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
wherein the type of the ultrasound imaging probe is not identified by a user of the probe ("a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe" Richard: [0024]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi and Mine in view of Savitsky. 

Regarding claim 9, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi and Mine remains silent on: 
a user interface configured to receive an input identifying a type of the ultrasound imaging probe;
a probe memory configured to store models of different types of probes; and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine, wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe, and the three-dimensional graphical representation includes the model. 

a user interface ("interactive graphical user interface" Savitsky: [0028]) configured to receive an input identifying a type of the ultrasound imaging probe ("select from a series of virtual transducer probes 130" Savitsky: [0038]);
a probe memory ("memory elements" Savitsky: [0022]) configured to store models of different types of probes ("a series of virtual transducer probes 130" Savitsky: [0038]); and
a controller configured to transmit the type of the ultrasound imaging probe to the rendering engine ("transducer options may be displayed on the display device 106 for the practitioner to select" Savitsky: [0038]), wherein the rendering engine selects a model from the probe memory in accordance with the type of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]), and the three-dimensional graphical representation includes the model ("position and/or orientation of the virtual ultrasound probe 104 in a virtual 3D space, a display device 106 that can present a perspective or orthographic representation of 3D geometry to the practitioner" Savitsky: [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 10, the combination of Takeuchi and Mine discloses: 
The imaging system of claim 1, as described above. 
The combination of Takeuchi and Mine remains silent on: 
a probe memory configured to store a model of a probe, wherein the rendering engine retrieves the model of the ultrasound imaging probe from the probe memory, and the three-dimensional graphical representation includes the model.
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
a probe memory ("memory elements" Savitsky: [0022]) configured to store a model of a probe (“virtual transducer probe 104” Savitsky: [0034]), wherein the rendering engine retrieves the model of the ultrasound imaging probe from the probe memory (“render and display the virtual tools” Savitsky: [0024]), and the three-dimensional graphical representation includes the model ("virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]; ("position and/or orientation of the virtual ultrasound probe 104 in a virtual 3D space, a display device 106 that can present a perspective or orthographic representation of 3D geometry to the practitioner" Savitsky: [0013])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" . 

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Richard and Mine, further in view of Savitsky. 

Regarding claim 11, Takeuchi discloses: 
A method ("ultrasonic imaging assisting method" Takeuchi: [0003]), further comprising:
acquiring scan data ("acquiring an ultrasonic image" Takeuchi: [0009]) of a subject generated by an ultrasound imaging probe ("generating a pick-up image by scanning an interior of a subject with ultrasound with the use of an ultrasonic probe" Takeuchi: [0011]);
processing the scan data to generate an ultrasound image ("B-mode processing portion 23 receives the echo signals processed in the ultrasonic reception unit 22. The B-mode processing portion 23 applies processing, such as logarithmic amplification and envelope detection, to input echo signals, and thereby generates a signal indicating the signal strength by brightness. A signal thus generated is sent to the DSC 25 and displayed on the display portion 28 as a B-mode image" Takeuchi: [0035]); 
retrieving a three-dimensional representation including a 3-D graphical model of a probe ([Reference number 46 of Fig. 7A is a three-dimensional representation that includes a 3-D graphical model of a probe. Fig. 7A is included above for reference.]); and
visually presenting the ultrasound image with the three-dimensional graphical representation ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]). 
Takeuchi is not being relied upon to teach: 
receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe; 

wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the interchangeable probes for portable medical ultrasound scanning systems as taught by Richard. One of ordinary skill in the art would have been motivated to make this modification because of the “interchangeable probe connected to a hand-held or portable base unit which contains ultrasound electronics of a complete ultrasound scanning system. An important aspect of the present portable medical scanning system is an interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 
The combination of Takeuchi and Richard is not being relied upon to teach: 
including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe,
wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
including the 3-D graphical model of the probe ("image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125]) and a scan plane ("image calculation circuitry 16 creates a virtual scan area A1 imitating ultrasonic waves transmitted from the ultrasonic probe 20. The image calculation circuitry 16 superimposes the created virtual scan area A1 at the distal end of the virtual probe G22" Mine: [0125]), superimposed over the ultrasound image ("display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]) and in a spatial orientation of the ultrasound imaging probe with respect to a user of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 
The combination of Takeuchi, Richard, and Mine is not being relied upon to teach: 
wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the 3-D graphical model ("position and/or orientation of the virtual ultrasound probe 104 in a virtual 3D space, a display device 106 that can present a perspective or orthographic representation of 3D geometry to the practitioner" Savitsky: [0013]) corresponds to the identification of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Regarding claim 17, Takeuchi discloses: 
A non-transitory computer readable medium ("storage medium 30 stores a pre-defined diagnosis analysis program" Takeuchi: [0041]) encoded with computer executable instructions which when executed by a computer processor cause the computer processor to:
acquire scan data ("acquiring an ultrasonic image" Takeuchi: [0009]) of a subject generated by an ultrasound imaging probe ("generating a pick-up image by scanning an interior of a subject with ultrasound with the use of an ultrasonic probe" Takeuchi: [0011]);
process the scan data to generate an ultrasound image ("B-mode processing portion 23 receives the echo signals processed in the ultrasonic reception unit 22. The B-mode processing portion 23 applies processing, such as logarithmic amplification and envelope detection, to input echo signals, and thereby generates a signal indicating the signal strength by brightness. A signal thus generated is sent to the DSC 25 and displayed on the display portion 28 as a B-mode image" Takeuchi: [0035]);

visually present the ultrasound image with the three-dimensional graphical representation ("an object representing spatial position and posture of the ultrasonic probe 12 may be displayed on the display portion 28" Takeuchi: [0063]). 
Takeuchi is not being relied upon to teach: 
receive an identification of the ultrasound imaging probe from the ultrasound imaging probe; 
including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe,
	wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Richard teaches “a portable ultrasound scanning system for performing a diagnostic ultrasound scanning process of a patient” (Title), where the portable medical ultrasound scanning system includes “interchangeable probes” ([0001]) and an “electronic probe identification” ([0024]), and further teaches: 
receive an identification of the ultrasound imaging probe from the ultrasound imaging probe ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]).  
interchangeable probe that is easily connectable and removable (e.g., a plug and play system) to and from the base unit at a proximal end of a connecting cable relative to the probe. Different probes are readily quickly installed and removed during or between medical exams as desired, and at a location close to the actual scanning location rather than at the scanning equipment. In this manner, the medical personnel are not required to carry cables for each probe to be used, greatly reducing the bulk of equipment to be carried by the medical personnel. The specific type of probes connected to the base unit are automatically detected by the ultrasound electronics so that the correct types of signals are transmitted to a particular type of probe" (Richard: [0011]). 
The combination of Takeuchi and Richard is not being relied upon to teach: 
including the 3-D graphical model of the probe and a scan plane, superimposed over the ultrasound image and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe,
wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image 
including the 3-D graphical model of the probe ("image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125]) and a scan plane ("image calculation circuitry 16 creates a virtual scan area A1 imitating ultrasonic waves transmitted from the ultrasonic probe 20. The image calculation circuitry 16 superimposes the created virtual scan area A1 at the distal end of the virtual probe G22" Mine: [0125]), superimposed over the ultrasound image ("display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]) and in a spatial orientation of the ultrasound imaging probe with respect to a user of the probe ("In synchronism with the movement of the ultrasonic probe 20 by the operator, the display position of the virtual probe G22 and the display position of the virtual scan area A1, which are displayed in the second display region G20, move" Mine: [0131]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

wherein the 3-D graphical model corresponds to the identification of the ultrasound imaging probe. 
However, in a similar invention in the same field of endeavor, Savitsky teaches a system and method that improves the speed and efficiency through which ultrasound practitioners acquire and develop essential basic ultrasound skills (Abstract): 
wherein the 3-D graphical model ("position and/or orientation of the virtual ultrasound probe 104 in a virtual 3D space, a display device 106 that can present a perspective or orthographic representation of 3D geometry to the practitioner" Savitsky: [0013]) corresponds to the identification of the ultrasound imaging probe ("the selected virtual transducer probe 130a-d accurately reflects (in a proportionate and scaled manner) real transducer array signal depth, shape, function, and the like" Savitsky: [0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the system for teaching basic ultrasound skills as taught by Savitsky. One of ordinary skill in the art would have been motivated to make this modification because it would allow "new ultrasound practitioners [to] learn the image transducer array shape and depth based on transducer type selection" Savitsky: [0007]. In turn, this modification "improves the speed and efficiency through which new ultrasound practitioners acquire essential basic ultrasound skills" Savitsky: [0007]. 

Claims 15-16, 18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi in view of Richard, Mine, and Savitsky, as described above with respect to claims 11 and 17, further in view of Mine. 

Regarding claim 15, the combination of Takeuchi, Richard, Mine, and Savitsky discloses: 
	The method of claim 11, as described above. 
While Examiner finds that the combination of Takeuchi, Richard, and Savitsky teaches certain limitations of claim 15, these references are not presently being relied on to teach: 
receiving, from a tracking device, a tracking signal indicative of a spatial orientation of the ultrasound imaging probe; and 
visually presenting the 3-D graphical model in a spatial orientation corresponding the tracking signal.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
receiving, from a tracking device (“position detection device 33” Mine: [0058], Fig. 1), a tracking signal ("communication interface 111 is connected to the position sensor system 30, and receives the position information transmitted from the position detection device 33" Mine: [0086]) indicative of a spatial orientation of the ultrasound imaging probe (“system for acquiring the three-dimensional position information of the ultrasonic probe 20" Mine: [0055], Fig. 1); and 
visually presenting the 3-D graphical model (“position of the ultrasonic probe 20 in a three-dimensional space” Mine: [0055]) in a spatial orientation corresponding the tracking signal ("in FIG. 10, the virtual probe G22 is superimposed at a position corresponding to the position of the ultrasonic probe 20" Mine: [0129], Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Regarding claim 16, the combination of Takeuchi, Richard, Savitsky, and Mine discloses: 
	The method of claim 15, as described above. 
While Examiner finds that the combination of Takeuchi, Richard, and Savitsky teaches certain limitations of claim 16, these references are not presently being relied on to teach: 
at least one of rotating and translating the 3-D graphical model based on the tracking signal so that the visually presented orientation tracks a current orientation of the ultrasound imaging probe as the ultrasound imaging probe is moved.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
at least one of rotating and translating the 3-D graphical model based on the tracking signal ("the position detection device 33 calculates the position (the position coordinates (x, y, z) and rotation in real time in parallel with an ultrasonic image in synchronism with the scan of the ultrasonic probe 20" Mine: [0182]; "In synchronism with the movement of the ultrasonic probe 20 by the operator, the display position of the virtual probe G22 and the display position of the virtual scan area A1, which are displayed in the second display region G20, move" Mine: [0131]) of the ultrasound imaging probe as the ultrasound imaging probe is moved ("converts the acquired position information into position coordinates in the atlas coordinate system ... Based on the converted position coordinates, the image calculation circuitry 16 superimposes the icon (to be referred to as a virtual probe G22 hereinafter) of the ultrasonic probe on the three-dimensional atlas image" Mine: [0125], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Regarding claim 18, the combination of Takeuchi, Richard, Mine, and Savitsky discloses: 
The non-transitory computer readable medium of claim 17, as described above. 
While Examiner finds that the combination of Takeuchi, Richard, and Savitsky teaches certain limitations of claim 18, these references are not presently being relied on to teach: 
receive, from a tracking device, a tracking signal indicative of a spatial orientation of the ultrasound imaging probe; and 
visually present the 3-D graphical model in a spatial orientation corresponding the tracking signal.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
receive, from a tracking device (“position detection device 33” Mine: [0058], Fig. 1), a tracking signal ("communication interface 111 is connected to the position sensor system 30, and receives the position information transmitted from the position detection device 33" Mine: [0086]) indicative of a spatial orientation of the ultrasound imaging probe (“system for acquiring the three-dimensional position information of the ultrasonic probe 20" Mine: [0055], Fig. 1); and 
visually present the 3-D graphical model (“position of the ultrasonic probe 20 in a three-dimensional space” Mine: [0055]) in a spatial orientation corresponding the tracking signal ("in FIG. 10, the virtual probe G22 is superimposed at a position corresponding to the position of the ultrasonic probe 20" Mine: [0129], Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Regarding claim 26, the combination of Takeuchi, Richard, Mine, and Savitsky discloses: 
	The method of claim 11, as described above. 
While Examiner finds that the combination of Takeuchi, Richard, and Savitsky teaches certain limitations of claim 26, these references are not presently being relied on to teach: 
wherein the scan plane intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of a scanned anatomical tissue, visually showing a first portion of the scanned anatomical tissue on a first side of the scan plane and a second portion of the scanned anatomical tissue on a second opposing side of the scan plane.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
wherein the scan plane ("image calculation circuitry 16 creates a virtual scan area A1 imitating ultrasonic waves transmitted from the ultrasonic probe 20. The image calculation circuitry 16 superimposes the created virtual scan area A1 at the distal end of the virtual probe G22" Mine: [0125]) 
In addition to paragraph [0125] cited above, the limitation of an image plane intersecting a three-dimensional anatomical model atlas of the scanned anatomical tissue is also taught by Figs. 10 and 14 of Mine, as Figs. 10 and 14 show a three-dimensional graphical representation (virtual probe G22) including an image plane (virtual scan area A1) intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue (three-dimensional atlas image G21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Regarding claim 27, the combination of Takeuchi, Richard, Mine, and Savitsky discloses: 
The non-transitory computer readable medium of claim 17, as described above. 
While Examiner finds that the combination of Takeuchi, Richard, and Savitsky teaches certain limitations of claim 27, these references are not presently being relied on to teach: 
wherein the scan plane intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of a scanned anatomical tissue, visually showing a first portion of the scanned anatomical tissue on a first side of the scan plane and a second portion of the scanned anatomical tissue on a second opposing side of the scan plane.
However, in a similar invention in the same field of endeavor, Mine teaches an “ultrasonic diagnostic apparatus, scan support method, and medical image processing apparatus” (Title), “which obtains, using an ultrasonic probe attached with a position sensor, a three-dimensional ultrasonic image based on the position of the ultrasonic probe detected by the position sensor and reflection data received by the ultrasonic probe” ([0003]), and further teaches: 
wherein the scan plane ("image calculation circuitry 16 creates a virtual scan area A1 imitating ultrasonic waves transmitted from the ultrasonic probe 20. The image calculation circuitry 16 superimposes the created virtual scan area A1 at the distal end of the virtual probe G22" Mine: [0125]) intersects a three-dimensional anatomical model or a three-dimensional anatomical model atlas of a scanned anatomical tissue ("display image data obtained by superimposing the virtual probe G22 and the virtual scan area A1 on the three-dimensional atlas image" Mine: [0125]), visually showing a first 
In addition to paragraph [0125] cited above, the limitation of an image plane intersecting a three-dimensional anatomical model atlas of the scanned anatomical tissue is also taught by Figs. 10 and 14 of Mine, as Figs. 10 and 14 show a three-dimensional graphical representation (virtual probe G22) including an image plane (virtual scan area A1) intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue (three-dimensional atlas image G21).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasonic diagnostic apparatus disclosed by Takeuchi, by including the intersection of image planes with a three-dimensional anatomical model as taught by Mine. One of ordinary skill in the art would have been motivated to make this modification because “it is difficult for a person other than the scan operator to understand, from a displayed image, a specific position on the living body surface with which the ultrasonic probe is brought into contact and a specific direction in the body in which the ultrasonic probe is moved when the displayed image is acquired” (Mine: [0005]). Thus, “if a position corresponding to the acquisition position of the two-dimensional image data is set as the display position of the map display image on the atlas image G21, it is possible to more effectively understand the acquisition position of the two-dimensional image data" (Mine: [0233]). 

Response to Arguments
Regarding the rejection of claim 1 under 35 U.S.C. 103 (over Takeuchi in view of Mine): 

	After describing the features of independent claim 1, Applicant submits that the support images G51 show three different methods for placing the probe 20 on the body and moving it to scan the liver, and further submits that the support images G51 do not show an image plane. Applicant submits that none of the support images G51 1, 2, and 3 show an image plane for any of the three different positions. 
	
In response, Examiner respectfully submits that Applicant’s arguments, specifically with respect to the support images G51 in Fig. 13, are persuasive. The arguments are persuasive because the support images G51 shown in Fig. 13 do not include an imaging/scanning plane as required by the claim. 
However, despite the fact that this argument is persuasive with respect to Fig. 13, Examiner respectfully submits that this particular reference is not overcome as a whole, as additional sections and figures of the Mine reference disclose this limitation. For example, Figs. 10 and 14 read on this limitation, as Figs. 10 and 14 show a three-dimensional graphical representation (virtual probe G22) including an image plane (virtual scan area A1) intersecting a three-dimensional anatomical model or a three-dimensional anatomical model atlas of the scanned anatomical tissue (three-dimensional atlas image G21). Thus, even though the arguments regarding Fig. 13 of Mine are persuasive, the subject matter described in independent claim 1 is nonetheless taught by the combination of Takeuchi and Mine. In light of the persuasive arguments, the sections of Mine cited to reject claim 1 have changed from the previous rejection. Specifically, Fig. 13 and support images G51 are no longer cited as teaching the image plane. The rejection of independent claim 1 using the updated citations from Mine is provided in full detail in the 35 U.S.C. 103 section of the present Office Action. 

Further regarding the rejection of claim 1 under 35 U.S.C. 103 (over Takeuchi in view of Mine): 

Applicant further submits that G20 shows a stack of 2D image planes F1-Fn generated by the probe 20, and further submits that in Fig. 33, F1 visually shows only the scanned anatomy in F1, and does not visually show any anatomy on either side of F1. Applicant further submits that F2-Fn are visually obscured by F1 such that no anatomy in the F2-Fn on at least one side of F2-Fn is visually shown. 
	
In response, Examiner respectfully submits that this argument is not persuasive. As presently recited, the claim only requires visually showing a first portion of the scanned anatomical tissue on a first side of the image plane and a second portion of the scanned anatomical tissue on a second opposing side of the image plan. Referring to Fig. 33 of Mine, F1 visually shows a first portion of the scanned anatomical tissue on a first side of the image plane (positive direction of x-axis), and further shows a second portion of the scanned anatomical tissue on a second side of the image plane (negative direction of x-axis). The argument that F1 does not visually show any anatomy on either side of F1 is not persuasive, as F1 shows anatomy on both the left-hand side and right-hand side of the image plane (left-hand side corresponding to the negative x-direction; right-hand side corresponding to the positive x-direction). The argument that F2-Fn are visually obscured is moot, as F1 is all that is required to teach the limitation. 

Regarding the rejection of claims 11 and 17 under 35 U.S.C. 103 (over Takeuchi in view of Savitsky):
	
Applicant submits that the virtual transducer probes 130a-d of Savitsky do not include a probe that acquired data. Applicant further submits that a practitioner selecting a probe from a list of probes in a simulation environment does not reasonably disclose or suggest receiving an identification of the probe from the ultrasound imaging probe acquiring scan data of a subject, and hence, the subject combination does not disclose or suggest all the elements of claim 11. Applicant further submits that the above discussion regarding claim 11 applied mutatis mutandis to claim 17. 


Regarding the limitation argued above that is not taught by Takeuchi and Savitsky, Richard teaches receiving an identification of the ultrasound imaging probe from the ultrasound imaging probe ("ultrasound electronics comprises a sensing unit and the interchangeable probe comprises an electronic probe identification, wherein the sensing unit automatically senses a presence of a probe at the cable connector and automatically reads the electronic probe identification, thereby causing the ultrasound electronics to transmit a correct type of signal to the probe only when the probe is attached to the cable connector" Richard: [0024]).  Thus, the new ground of rejection includes an additional reference to teach this limitation. The rejection of independent claims 11 and 17 under the new ground of rejection is provided in full detail in the 35 U.S.C. 103 section of the present Office Action. 

Regarding the rejection of claims 1-3, 6, and 7 under 35 U.S.C. 103 (over Mine in view of Hu):

	Applicant submits that similar to the rejection of claim 1 in view of Takeuchi and Mine, the Office relies solely on Mine to disclose the subject limitation. As such, Applicant submits that the above discussion of Mine regarding this limitation in connection with the rejection of claim 1 in view of Takeuchi and Mine applies mutatis mutandis here, and submits that this rejection of claim 1 should be withdrawn. 

	In response, similar to Applicant’s arguments applying mutatis mutandis here, Examiner respectfully submits that the responses to the arguments regarding this limitation should also be applied mutatis mutandis here. Please see the responses to arguments provided above for further details. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Hu et al. (Development and Phantom Validation of a 3D-Ultrasound-Guided System for Targeting MRI-visible Lesions during Transrectal Prostate Biopsy; IEEE Trans Biomed Eng. 2017 Apr; 64(4): 946–958; hereinafter “Hu”) teaches the use of a navigational feedback in the form of 3D graphical display of the live 3D position and orientation of the probe (Hu: Pg. 18), and includes many claimed features of the application. 
Cerofolini (US 2013/0064037 A1, hereinafter “Cerofolini”) discloses an “apparatus for ultrasound image acquisition [that] is integrated into the casing of an ultrasound probe that includes an array of electro-acoustic transducers, which transmit and receive ultrasound pulses” (Abstract). Cerofolini is being cited as relevant with respect to the automated identification of the type of ultrasound probe being used, as Cerofolini teaches that “it is particularly advantageous to provide means for automatically recognizing the type of array of transducers” ([0060]).
Lindseth et al. (Ultrasound-based guidance and therapy; Proc. Advancements Breakthroughs Ultrasound Imag., IntechOpen, 2013; hereinafter “Lindseth”) discloses a study on Ultrasound-Based Guidance and Therapy (Title). In Figure 24 of Lindseth’s study, section B of this figure shows an “experiment showing navigated LUS combined with preoperative images (CT volume rendering). This solves the orientation problems and improves overview.” Although shown to be 
Yao et al. (US 2010/0185092 A1, hereinafter “Yao”) discloses an ultrasonic diagnostic apparatus and positional information acquiring method. In this invention, Yao teaches a body mark, which is described as “a brief description that roughly indicates the position and orientation of the ultrasound probe that is placed on the subject at the time of generating an ultrasound image” (Yao: [0010]). 
Matsunaga et al. (US 2012/0203106 A1, hereinafter “Matsunaga”) discloses an ultrasound diagnosis apparatus that includes an ultrasound probe that transmits and receives ultrasound waves to and from a subject, and generates and displays images of the inside of the subject based on the reception results from the ultrasound probe (Abstract). The apparatus further includes a detector that detects the position of the ultrasound probe in real space (Abstract). Matsunaga’s invention also includes a display part 210 that “displays the body posture of the subject, the position of the ultrasound probe 1, and scan cross-section positions. The overall display part 210 also displays a subject image 211, a probe image 212, a cross-section position image 213, and an examination site image 214, etc.” (Matsunaga: [0086]).
Hashimoto et al. (US 6245017 B1, hereinafter “Hashimoto”) discloses a 3D ultrasonic diagnostic apparatus that “visualizes a 3D region within a human body under examination … for improving the real-time imaging” (Hashimoto: Col. 1, lines 4-6). Hashimoto further discloses that a 3D processor of the invention “combines three-dimensional graphic data representing the orientation of the ultrasonic probe with the composite two-dimensional ultrasonic image data” 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHMOND J VAN WINTER whose telephone number is (571)272-6720. The examiner can normally be reached Monday - Thursday and Alternate Fridays - 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.V.W./Examiner, Art Unit 3793     

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793